1       .




                                                    July   29,     1963                        /Aha

              Hon.  Walter E. Wilson                                  Opinion     No. C- $12
        .;.   County Attorney
              Betor County Courthouse                                 Re:    Whether a justice   of the
              Odessa, Texas                                                  peace may conduct his
                                                                             court in a place other
                                                                             than In his precinct,   and (
              Dear Mr. Wllaon:                                               related      question.

                             Your   request   for   opinion      addressed      to this    office     states   a8
              follows:
                            “The facts in connection         with this request are
                     as follows:      The Justice     of the Peace Precinct         lines
.                    in Ector County, Texas, there being four, Intersect
                     and join at the Intersection          of 8th Street and Musklngum
                     Street in Odessa, Ector County, Texas.               At the present
                     time, the Ector County Courthouae Is under construction;
                     said building     to be completed In the early part of 1964.
                     At the present     time, the Justice        of the Peace offices
                     are located    In three of the respective          Justices      of the
                     Peace In their homea located          in the precinct       over which
                     they preside,     and one Justice       of the Peace, Precinct
                     81, being located      In the temporary office          building     which
                     is located In Precinct #l.           It is the desire of the
                     Commlsaion~ra~ Court to change the precinct               boundary
                     lines   In Ector County, Texas from those ae hereinabove
                     set out and to cause said boundaries            to Intersect       In
                     the block bounded by Grant Street on the West, Texas
                     Street   on the East,     Fourth   Street on the North, and
                     Third Street     on the South,     the loqation      of the Court-
                     house building     here.in    Odessa, Ect%r County, Texas.
                     It Is not the deeire       nor the Intention       of the Ector
                     County Commissioners1       Court to enter an order abollsh-
                     lng the precinct      or to declare a vacancy in the offices
                     of the rerpectlve      Justices    of the Peace, It being the
.~.                  sole lntentfon     of the Ector County Commfsafoneral              Court
                     to provide a place for the Justices            of the Peace to
                     have their office      In the Courthouse       building     proper
                     and a place to hold court,         etc.”
    \


                                                           -555-
                                                                              .      1




Hon. Walter       E. Wilson,   page 2 (C-   112 ) ,:


              The subsequent     correspondence      in oonnection    with    your
request    also aeks:
             “Can the Justices of the Peace operate out cif
       th’e County Courthouse although  the precinct   bounda-
       ries do not Qofn at the Courthouse    under the aeeump-
       tion that the County Courthouse   18 by operation   of
       law a portion  of each Justice  of the Peace Preclnot?”
               Article    2380of Vernon’s    Civil    Statutes   provides     In
part   that:
                 ”. . 0

             "2. Each justice   ehall hold the regular   term
       of his court at his office    at euch time a8 the oom-
       miasloners  Court may presoz9be.w    :(Emphasls added).
?,
            Your letter     indicated     that the Commiseionersf        Court
of Ector County has not previously             provided   for the juatlces
to hold court at any particular           place,     and that three of,them
now hold office      in their-respective        homee.    We have found no
authority   which would allow,a        justice     of the peace to maintain
his office   outside    of his ppecinct        boundary’     The cat36 law and
statutory   authoritlea     both lead us to believe          that the division
of the county      into precincts      and the various       duties  appurtenant
thereto   were to be performed by the JustPce in his own precinct.
Articles   2377 and 2379 of Vernon"8 Civil Statutes.                Article    60a
of Vernon’s Code of Criminal          Procedureb       Stewart v. Sm&lwood,
102 S.W. 159 (Tex.Cfv.App.         1907).          I
            Assuming that th’e Commlsaionere’   Court doe6 change
*he prec'inct boundarfea   aa~$hey proposei   we nou turn to yours
primary question    for consideration.    .~’
                 Attorney General’s   Opinion No. ~~-536(1958)          affirmed
a, long   lfne      of opinions on the same question,,  and held        a8 fol-
lows :                                            1     .




 _.,.

Hoa. Walter     E. Wilson,     page 3 CC!- 112 )


            Shortly berore the rslsaer    ot our opinion No. ~~-536,
the Supreme Court rei’used an applioatloa     for rrit of error with”
the notation   “no reversible errors in the case of ChildFe&e CounQ                            ,~,,’
vi gachse    310 S.W.2d 414 (Tex;Clv.App.    19%; error rei’. n;r.e.)
andeer         Curiam opinion found at 312 S.W.2d 381 (lgg),       the~f
Court stated at page 380 as folloue:
               .The application         for writ of error Is re-
        fused.     No reversible        error. We approve the
       holding of the Court of Civil Appeals that
        changes in preoinct           boundaries    do not create a
       vacancy fn the Oific0 of County Comm%esioner or
       deprive     the incumbent o? the right to hold oi-
        fice for the relralnder of his term, even though
       by reason of. such changes his residjmy,i;                   gt
       ;#;hin    the precinct         as redeiined.             . .
            .p
               We interpret        this to mean that the Supreme Court agrees
with the holding of the Court of Civil Appeals,                     but not necessarily
Mth any other language used.                 Since the Sachse case, eu ra Involved
only the office         of County Commissioner,          uoot          ieel -& a the same
principles      are applicable         to justices    of the psace and constables.
Under the plain provisions              of Section 18 of Article          V of the Texas
Conetitutlon       it Is mandatory that each oounty have iour commlsslonerac
precincts;      however, fn%he case oi juetlce               precinote     this ,provislon
clearly     authorfses      the’CommPeiHoner8~ Court to divide              the county
“from time to tfme for the qonvenlsnce                 of the people,       into precincts
not lees than four or more than eight.’                   If the prfnclplee       of law
announced In the Sachs0 case were applicable                    to the re-division       or
the elimination         o-Ice           precincts,    then in a county where the
C~ieelonere~          Court sought to reduce the number of juetice                 precincts
to a sinfmum of four, the Commiesidnsrea                  Court’8    order would be of
no force and effect           if the juetlaee       o? the peaoe and constable8          In
the juetice      precinots       in exceee o? four In number could hold their
reepeotlve      offices     for the remainder of the ,tene             to which they had
been originally         elected*
              In the instant    oaee ii the Coaleslonere~      Court of Ector
Couatyelkicte     to do so, it :may change the boundaries       of the various
justice   precincts,     but fn all case8 where the boundaries       are altered
or changed in any respect,        the offices  of justice    bf the peace and
conetable become vacant and must be filled          by appointment     of the
Commissioners~      Court until   the next general   election.     Attorney @en-
oral’8   Opinions V-790 (lg@),       V-1032 (195C), and ~-536       (1958).



                                           -55?-
Hon.    Walter   E. Wilson,     page   4 (C- 112 )


                                   SUMMARY

               The justice     of the peace must maintain his
        office   and hold     his court within the boundaries          *
        of his precinct.
              If the commleelbnere~   court’.alters      the boun-
        dary lines  of,any  justice  precltit,      a vaoancy exists
        In the offlC6 of ,justlce   of the peace and constable
        which the court must fill    by appointment       until the
        next General Election.
                                           Yours very   truly,

                                           WAOQONER
                                                  CARR
                                           Ap72&



                                           Fred D. Ward
                                           Assistant
FDW:wb:mkh
APPROVED:                                                        :
OPINIONCOMMITTEE
W. V. Qeppert,      Chairman
Pat    Bailey
Frank Booth
Cecil Rotech
Howard Mayo
APPROVEDFOR TRE ATX’ORNEY GEHXRAL
BY: Stanton Stone




                                          -558-